Case 1:20-cr-10021-PBS Document1 Filed 01/28/20 Page 1 of 13

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

Criminal No. QOc¢ ~ | Ona

UNITED STATES OF AMERICA

Violations:
YANOING YE,
Count One: Visa Fraud
(18 U.S.C. § 1546)
Defendant

(18 U.S.C. § 1001(a)(2))
Count Three: Acting as an Agent ofa
Foreign Government

(18 U.S.C. § 951)

Count Four: Conspiracy

)

)

)

)

)

)

)

) Count Two: Making False Statements
)

)

)

)

)

)

)

) (18 U.S.C. § 371)

INDICTMENT

At all times relevant to this indictment:

General Allegations

A. The People’s Republic of China and its Military

 

1. The People’s Republic of China (“PRC”) is a “foreign government” as that term
is defined under 28 C.F.R. § 73.1(b). The People’s Liberation Army (“PLA”) is the military arm
of the Chinese Communist Party (“CCP”) and the armed forces of the PRC. The PLA is
composed of six services and support forces: the PLA Army; PLA Navy; PLA Air Force; PLA
Rocket Force; PLA Strategic Support Force; and the PLA Joint Logistics Support Force. The
Central Military Commission (“CMC”) controls the PLA. The PLA uses three schools (the
Academy of Military Science, National Defense University, and National University of Defense

Technology) to formulate military strategy, research and advance its military capabilities and

l
Case 1:20-cr-10021-PBS Document1 Filed 01/28/20 Page 2 of 13

weapons systems, and train its armed forces. Professors at these schools also serve as military
officers and leaders of the PLA.

2. National University of Defense Technology (““NUDT”) is a top military academy

directed by China’s CMC. It was founded in 1953 by the Harbin’s Military Engineering
Institute PLA. NUDT is involved in national defense research for the PLA and responsible for
modernizing the PRC’s armed forces and designing advanced weapons. NUDT is also
responsible for training advanced scientific and engineering personnel, commanding personnel,
and senior leadership in the PLA.
B. The Defendant and Her Conspirators

3. YANQING YE (“YE”) is a Chinese national, a female member of the PLA, and
member of the CCP. At all times relevant to the Indictment, YE was a Lieutenant in the PLA
and was being directed by senior leaders of the PLA while conducting research at Boston
University pursuant to a J-1 non-immigrant visa.

4, Co-conspirator A was, at all relevant times, YE’s supervisor as well as a Colonel
in the PLA and full professor at NUDT.

5. Co-conspirator B was, at all relevant times, an Assistant Professor in Management
Science and Engineering at NUDT and a member of the PLA who according to YE had the rank
“of less than Colonel.” YE was aware that Co-conspirator B had worked on military research
projects regarding rocket launchers.

6. Co-conspirator C was, at all relevant times, an Assistant Professor in NUDT’s

College of Information Systems and Management.
Case 1:20-cr-10021-PBS Document1 Filed 01/28/20 Page 3 of 13

C. YE Fraudulently Gained Entry into the United States

7. YE applied for, and obtained a, J-1 non-immigrant visa to conduct research in the
Department of Physics, Chemistry, and Biomedical Engineering, Center of Polymer Studies, at
Boston University. YE’s research and studies in the United States at Boston University were
funded by the Chinese Scholarship Council (“CSC”). The CSC was established in 1996 as a
non-profit institution affiliated with the PRC’s Ministry of Education. The CSC is responsible for
the enrollment and administration of Chinese Government Scholarship programs and provides
funding for both undergraduate and graduate students, as well as post-doctoral visiting scholars,
to Chinese citizens wishing to study abroad and to foreign citizens wishing to study in China.
CSC is financed mainly by the state’s special appropriations or scholarship programs.

8. On or about August 4, 2017, YE electronically signed her visa application and
certified that all of her answers on the form were true and correct when, in fact, she
misrepresented her foreign military service to gain entry to the United States. In her visa
application, YE described her foreign military service as follows:

Name of Country/Region: CHINA

Branch of Service: CIVIL SERVICE

Rank/Position: STUDENT

Military Specialty: NUDT [National University of Defense Technology]
Date of Service

From: 01 September 2009
Date of Service
To: 31 July 2017
This description was false as YE’s foreign military service did not end on July 31, 2017, as she

represented to the U.S. Government. Nor was her rank only that of a “student” in NUDT. To

the contrary, YE was in fact a Lieutenant in the PLA and continued to work as a Lieutenant in
Case 1:20-cr-10021-PBS Document1 Filed 01/28/20 Page 4 of 13

the PLA while studying and conducting research in the United States from in or about October
2017 to in or about April 2019. As described below, YE was tasked with numerous assignments
from PLA officers while she was in the United States such as conducting research, assessing
U.S. military websites, and sending U.S. documents and information to China, which YE
completed by masking her affiliation to the PLA. YE also lied on her visa application when she
answered “No” to the question: “Do you seek to engage in espionage, sabotage, export control
violations, or any other illegal activity while in the United States?” Based upon YE’s false
representations, on or about September 5, 2017, the U.S. Department of State approved YE’s
DS-160 application. On or about October 14, 2017, YE gained entry into the United States using
her visa that she knew had been procured through fraud and making false statements, in violation
of 18 U.S.C. § 1546.
D. YE Makes False Statements to U.S. Law Enforcement

9. On or about April 20, 2019, officers of Customs and Border Protection along with
a Special Agent of the FBI conducted an interview of YE at Boston Logan International Airport.
During this interview, YE stated, among other things, that Co-conspirator A was her Chinese
advisor and a “full professor” at NUDT and he held the military rank of “Colonel.” YE falsely
claimed that she had minimal contact with Co-conspirator A, and that Co-conspirator A did not
provide much oversight of her research projects. She further falsely denied participating in any
of Co-conspirator A’s military projects. Yet, based upon records found on YE’s electronic
devices pursuant to a border search, at the instruction of Co-conspirator A, YE had accessed U.S.
military websites, researched US. military projects, and compiled information for the PLA on

two U.S. persons with expertise in robotics and computer science.

4
Case 1:20-cr-10021-PBS Document1 Filed 01/28/20 Page 5of13

10. During the April 20, 2019 interview, YE also denied having any involvement in
Co-conspirator B’s research. YE described Co-conspirator B as an Assistant Professor of NUDT
who held a military rank of “less than colonel.” She also claimed that she had no recent
communications with him when, in fact, she had numerous WeChat conversations with Co-
conspirator B in 2018 and 2019. Indeed, according to a January 2019 WeChat conversation
between YE and Co-conspirator B, they were collaborating on a research paper that was focused
on a risk assessment model designed to assist the PLA in deciphering data for military
applications. On or about April 11, 2019, Co-conspirator B sent YE a message in Chinese that
has been translated into English that states: “See if [we can] find projects in risk analysis and
policy sponsored by the US military by searching risk + US military directly.” YE also provided
Co-conspirator B her Boston University VPN login, including her username and password so
Co-conspirator B could log into YE’s account.

11. Lastly, during this interview, YE stated that she held the rank of Lieutenant in the
PLA and admitted she was a member of the CCP. She planned to return to the PRC and
complete her PhD at NUDT under the advisement of Co-conspirator A. YE indicated that part of
her undergraduate studies at NUDT included classification training and students at NUDT
worked on classified projects.

E. YE Acted as an Agent of the PRC without Notification to the Attorney General

12. In direct violation of the terms of her J-1 visa, while in the United States, YE had
extensive communications with several senior PLA officers and she continued to work as a PLA
Lieutenant. YE was tasked by senior PLA officers, completed those taskings, conducted

research on the U.S. military for the PLA, collaborated with Co-conspirator B on research

5
Case 1:20-cr-10021-PBS Document1 Filed 01/28/20 Page 6 of 13

projects that had potential military applications, and lied about her engagement with PLA
officers when directly questioned about them. YE acted as an agent for the Chinese government,
yet she never notified the Attorney General as required for agents working fora foreign

government.
Case 1:20-cr-10021-PBS Document1 Filed 01/28/20 Page 7 of 13

COUNT ONE
Visa Fraud
(18 U.S.C. § 1546(a))

The Grand Jury charges:

13. The allegations contained in paragraphs 1-12 are hereby re-alleged and
incorporated by reference as if fully set forth herein.

14. The conduct alleged in this Count occurred outside the jurisdiction of any
particular State or district and within the venue of the United States District Court for the District
of Massachusetts, as provided in 18 U.S.C. § 3238.

15. | Onor about August 4, 2017, in the People’s Republic of China, the defendant

YANQING YE,
did knowingly subscribe as true, under penalty of perjury (28 U.S.C. § 1746), a false statement
with respect to a material fact in an application, to wit, in response to the question: “Have you
ever served in the military?” on the Form DS-160, Application for Immigrant Visa and Alien
Registration, YE responded that she only had attained the rank of “student” at NUDT and her
period of service to Chinese military ended on July 31, 2017, which statement the defendant then

and there knew was false.

All in violation of Title 18, United States Code, Section 1546(a).
Case 1:20-cr-10021-PBS Document1 Filed 01/28/20 Page 8 of 13

COUNT TWO
False Statements
(18 U.S.C. § 1001)
The Grand Jury further charges:
16. The allegations contained in paragraphs 1-12 are hereby re-alleged and
incorporated by reference as if fully set forth herein.
17. On or about April 20, 2019, in the District of Massachusetts, the defendant
YANQING YE,
in a matter within the jurisdiction of the executive branch of the Government of the United
States, did knowingly and willfully make a materially false, fictitious and fraudulent statement
and representation, which YE then knew to be false during an interview conducted by CBP

officers and a FBI Special Agent.

All in violation of Title 18, United States Code, Section 1001(a)(2).
Case 1:20-cr-10021-PBS Document1 Filed 01/28/20 Page 9 of 13

COUNT THREE
Acting in the United States as an Illegal Agent of a Foreign Government
(18 U.S.C. § 951)

The Grand Jury further charges:

18. The allegations contained in paragraphs 1-12 are hereby re-alleged and
incorporated by reference as if fully set forth herein.

19, Beginning on a date unknown to the Grand Jury, but no later than in or about
October 2017, and continuing until in or about April 2019, in the District of Massachusetts and
elsewhere,

YANQING YE,
defendant herein, did knowingly act in the United States as an agent of a foreign government, to
wit: the People’s Republic of China, without prior notification to the Attorney General of the

United States as required by law.

All in violation of Title 18, United States Code, Section 951(a).
Case 1:20-cr-10021-PBS Document1 Filed 01/28/20 Page 10 of 13

COUNT FOUR
Conspiracy
(18 U.S.C. § 371)

The Grand Jury further charges:

20. The allegations contained in paragraphs 1-12 are hereby re-alleged and
incorporated by reference as if fully set forth herein.

21. Beginning on a date unknown to the Grand Jury, but no later than in or about
October 2017, and continuing until in or about April 2019, in the District of Massachusetts and
elsewhere, the defendant

YANQING YE,
did knowingly and willfully conspire with others known and unknown to the Grand Jury to
commit an offense against the United States, to wit, 18 U.S.C. § 951, that is, to knowingly act in
the United States as an agent of a foreign government, the PRC, without prior notification to the
Attorney General as required by law, in violation of 18 U.S.C § 371.

OVERT ACTS

21. In furtherance of the conspiracy, and to effect its objects, the defendant and her
co-conspirators committed overt acts, including but not limited to, the following:

a. On or about August 4, 2017, YE lied on the Form DS-160, Application for
Immigrant Visa and Alien Registration, about her military rank in the PLA, position in the PLA,
and the end date of her service. She made these statements to fraudulently obtain a J-1 visa so as
to gain entry into the United States and operate within the United States under the direction and

control of her senior leaders in the PLA.

10
Case 1:20-cr-10021-PBS Document1 Filed 01/28/20 Page 11 of 13

b. On or about March 15, 2018, YE sent instructions to Co-conspirator B in Chinese
via WeChat on how to access Boston University’s document database using her Boston
University VPN login information (username and password) thereby giving Co-Conspirator B
the ability to log into Boston University posing as YE.

c. Beginning in or about January 2019, Co-conspirator B and YE collaborated on a
research paper that was focused on a risk assessment model designed to assist in deciphering
data for military applications. As part of this research project, among other things, on or about
April 11, 2019, Co-conspirator B advised YE via WeChat: “See if [we can] find projects in risk
analysis and policy research sponsored by the US military by searching risk + US military
directly.” In response, later on April 11, 2019, YE responded via WeChat that she would
conduct this research.

d. On or about April 6, 2019, Co-conspirator A instructed YE via WeChat to
research a U.S. professor at the Naval Postgraduate School at Monterey, California whose work
focused on computer security, digital forensics, and computer and software engineering and
prepare a summary of his biography for him. Co-conspirator A advised Ye: “Compile the
information into a file, then send it to me please.” YE responded: “Sure Teacher [Co-conspirator
A]. Please go to bed now. I will start to work on it immediately.” Approximately, six hours
later, YE sent Co-conspirator A three documents: (1) a Word document that she prepared
summarizing the professor’s biography; (2) the professor’s curriculum vitae from the school’s
website; and (3) a list of his published articles.

e. On or about April 11, 2019, Co-conspirator C requested YE via WeChat to
download a pdf file from a U.S. navy website —

11
Case 1:20-cr-10021-PBS Document 1 Filed 01/28/20 Page 12 of 13

www.public.navy.mil/surfor/Documents/Surface_Forces Strategy.pdf. YE did as she was
instructed and sent Co-Conspirator C this document via WeChat. In response, Co-conspirator C
stated: “Now a days, we can’t connect to a link with mil top level domain from China... This is
probably American taking precautions against us.” YE agreed with these statements and
revealed that when she has been searching for information recently, “sometimes I have to use the
IP of the university to enter certain websites.”

f. On or about April 15, 2019, Co-conspirator A sent YE requests via WeChat to
access the U.S. navy website — www.onr.navy.mil and “check if it has a list of projects.” Later
that same day, Co-conspirator A also requested YE to access the U.S. army website —
www.arlLarmy.mil and review the contents of that website for him.

g. On or about April 16, 2019, Co-conspirator A instructed YE via WeChat to
conduct research and compile information on a Professor of Electrical and Computer
Engineering at University of Texas at San Antonio. This professor’s research focused on system
of systems technology and intelligent robotics. As instructed, YE compiled the information Co-

conspirator A requested and sent it to Co-conspirator A via WeChat on or about April 16, 2019.

All in violation of Title 18, United States Code, Section 371.

12
Case 1:20-cr-10021-PBS Document1 Filed 01/28/20 Page 13 of 13

A TRUE BILL

—~Z

/
FOREPERSON OF THE GRAND JURY

 

 

“STEPHANIE SIEGMANN
Assistant United States Attorney

DISTRICT OF MASSACHUSETTS, Boston, MA January 28, 2020

 
 
  

¥iye Grand Jurors and filed.

    

  
   
   
 
 
 

We Re
BY bf

  
  

fete
LT

‘>
Ul

  
 

ce
Ss

  

|.2€: Pozo @ 11) FAM

13
